Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 10-26-2021 under request for reconsideration, which have been placed of record in the file. Claims 1-16 are pending in this action. 

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Interview Summary
Examiner called Applicant’s representative on 05-04-2022 and discussed with Applicant’s representative  independent claim limitations filed with new Application and requested identify the support for the support for the Claim in the in specification. Examiner thanks Applicant’s representative for elaborating the independent claim  limitations with respect to figures 27 and 10 as well as support for the limitations in specification paragraphs 71-73. Examiner further thanks Applicant’s representative for E-mailing the support for the allowable limitations of the independent Claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-26-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent # 11,188,226 and Claims 1-17 of   US Patent # 10,592,101. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the co-pending Application and is covered by the co-pending Application since the co-pending Application and the instant application are claiming common subject matter, as follows: Comparison of Instant application claims 1-14 of US Patent # 11,188,226 and Claims 1-17 of   US Patent # 10,592,101.
Instant Application Number 17,510,411
US PGPUB US 20220043569 A1
US Patent # 11,188,226
US Patent # 10,592,101
Application Number 17,510,411
1. A display method, comprising: detecting, using circuitry, a first contact on a first operational portion of an image generated on a touch screen; detecting, using the circuitry, a second contact on a second operational portion of the image generated on the touch screen, the second operational portion being different from the first operational portion; expressly displaying on the touch screen, using the circuitry, a first indicator that identifies a first operational area of a generated image that is operational, in response to said detecting the first contact on the first operational portion of the generated image, the first indicator not being visible prior to the detection of contact on the first operational portion of the generated image, the first indicator being displayed such that a first area on the touch screen where the first contact is detected being included within the first operational area indicated by the first indicator; expressly displaying on the touch screen, using the circuitry, a second indicator that identifies a second operational area of the generated image that is operational, in response to said detecting the second contact on the second operational portion of the generated image, the second indicator being different from the first indicator, the second indicator not being visible prior to the detection of contact on the second operational portion of the generated image, the second indicator being displayed such that a second area on the touch screen where the second contact is detected being included within the second operational area indicated by the second indicator; responsive to detection of a first operation on the first operational portion of the generated image, the first operation being a first continuous movement along the touch screen after the first contact without releasing from the touch screen, setting, using the circuitry, a first value of a first function of a remote apparatus, the first value corresponding to a first movement amount of the first continuous movement; responsive to detection of a second operation on the second operational portion of the generated image, the second operation being a second continuous movement along the touch screen after the second contact without releasing from the touch screen, setting, using the circuitry, a second value of a second function of the remote apparatus, the second function being different from the first function, the second value corresponding to a second movement amount of the first continuous movement; detecting, using the circuitry, whether the first contact on the first operational portion of the generated image is released; detecting, using the circuitry, whether the second contact on the second operational portion of the generated image is released; stopping, using the circuitry, the expressly displaying of the first operational area in response to detecting the first contact to the touch screen over the first operational portion of the generated image being released; and stopping, using the circuitry, the expressly displaying of the second operational area in response to detecting the second contact to the touch screen over the second operational portion of the generated image being released.
US Patent # 11,188,226
1. A display device comprising: circuitry configured to detect a first contact of a first object to a touch screen over a first operational portion of a generated image, detect a second contact of a second object to the touch screen over a second operational portion of the image generated on the touch screen, the second operational portion being different from the first operational portion; expressly display on the touch screen a first indicator that identifies a first operational area of the generated image that is operational, in response to the detection of first contact of the first object to the touch screen over the first operational portion of the generated image, the first indicator not being visible prior to the detection of contact of the first object to the touch screen over the first operational portion of the generated image, the first indicator being displayed such that a first area on the touch screen where the first contact of the first object is detected being included within the first operational area indicated by the first indicator, expressly display on the touch screen a second indicator that identifies a second operational area of the generated image that is operational, in response to said detecting the second contact of the second object to the touch screen over the second operational portion of the generated image, the second indicator being different from the first indicator, the second indicator not being visible prior to the detection of contact of the second object to the touch screen over the second operational portion of the generated image, the second indicator being displayed such that a second area on the touch screen where the second contact of the second object is detected being included within the second operational area indicated by the second indicator, responsive to detection of a first operation of the first object to the touch screen over the first operational portion of the generated image, the first operation being a first continuous movement of the first object along the touch screen after the first contact without releasing the first object from the touch screen, set a first value of a first function of a remote apparatus, the first value corresponding to a first movement amount of the first continuous movement, responsive to detection of a second operation of the second object to the touch screen over the second operational portion of the generated image, the second operation being a second continuous movement of the second object along the touch screen after the second contact without releasing the second object from the touch screen, set a second value of a second function of the remote apparatus, the second function being different from the first function, the second value corresponding to a second movement amount of the first continuous movement, detect whether the first contact of the first object to the touch screen over the first operational portion of the generated image is released, detect whether the second contact of the second object to the touch screen over the second operational portion of the generated image is released, stop the expressly displaying of the first operational area in response to detecting the first contact of the first object to the touch screen over the first operational portion of the generated image being released, and stop the expressly displaying of the second operational area in response to detecting the second contact of the second object to the touch screen over the second operational portion of the generated image being released, wherein the remote apparatus has a camera, the first operational area and the second operational area are superimposed on an image captured by the camera of the remote apparatus, and the first operational area and the second operational area are displayed simultaneously in response to detecting the first contact and the second contact simultaneously.

US Patent # 10,592,101
1. A display device comprising: circuitry configured to detect a first contact of a first object to a touch screen over a first operational portion of the generated image, detect a second contact of a second object to the touch screen over a second operational portion of the image generated on the touch screen, the second operation portion being different from the first operational portion; expressly display on the touch screen a first indicator that identifies a first operational area of the generated image that is operational, in response to the detection of first contact of the first object to the touch screen over the first operational portion of the generated image, the first indicator not being visible prior to the detection of contact of the first object to the touch screen over the first operational portion of the generated image, the first indicator being displayed such that a first area on the touch screen where the first contact of the first object is detected being included within the first operational area indicated by the first indicator, expressly display on the touch screen a second indicator that identifies a second operational area of the generated image that is operational, in response to said detecting the second contact of the second object to the touch screen over the second operational portion of the generated image, the second indicator being different from the first indicator, the second indicator not being visible prior to the detection of contact of the second object to the touch screen over the second operational portion of the generated image, the second indicator being displayed such that a second area on the touch screen where the second contact of the second object is detected being included within the second operational area indicated by the second indicator, responsive to detection of a first operation of the first object to the touch screen over the first operational portion of the generated image, the first operation being a first continuous movement of the first object along the touch screen after the first contact without releasing the first object from the touch screen, set a first value of a first function of a remote apparatus, the first value corresponding to a first movement amount of the first continuous movement, responsive to detection of a second operation of the second object to the touch screen over the second operational portion of the generated image, the second operation being a second continuous movement of the second object along the touch screen after the second contact without releasing the second object from the touch screen, set a second value of a second function of the remote apparatus, the second function being different from the first function, the second value corresponding to a second movement amount of the first continuous movement, detect whether the first contact of the first object to the touch screen over the first operational portion of the generated image is released, detect whether the second contact of the second object to the touch screen over the first operational portion of the generated image is released, stop the expressly displaying of the first operational portion in response to detecting the first contact of the first object to the touch screen over the first operational portion of the generated image being released, and stop the expressly displaying of the second operational portion in response to detecting the second contact of the second object to the touch screen over the second operational portion of the generated image being released, wherein the remote apparatus has a camera, the first operation portion and the second operation portion are superimposed on an image captured by the camera of the remote apparatus, and the first operation portion and the second operation portion are displayed simultaneously in response to detecting the first contact and the second contact simultaneously.


Note the comparison of independent claim 1 of instant application, to claim 1 of US Patent # 11,188,226 and Claim 1 of   US Patent # 10,592,101; to avoid 101 statutory double patenting rejections the claims limitations are curtailing the details and language has been changed. However, instant application independent claim limitations are described in independent claims of the parent applications. They all are claiming “A display device, method, computer-readable storage medium and user interface, each of which detects contact to or proximity of an object with respect to a generated image, and responsive to detection of contact to or proximity of the object to the generated image, disables any operational functions associated with a first portion of the generated image. Additionally, operation associated with a second portion of the generated image is allowed responsive to the detection of contact to or proximity of the object to the generated image, where the second portion of the generated image is different from the first portion of the generated image. An indication corresponding to the second portion of the generated image for which operation is enabled may be displayed on the generated image”.
 Further other Claims 2-16 of instant application claims same or similar limitation to claims 2-14 of US Patent # 11,188,226 and Claims 2-17 of   US Patent # 10,592,101 as per claim per claim basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571) 272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lee, Benjamin can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

05-04-2022